Title: To Benjamin Franklin from Le Roy: Two Letters, [1782?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


I.
ce Lundy [1782?]
J’ai vu hier Mon Illustre Docteur a Versailles de belles Dames qui s’ont desoleès d’avoir èté Si Long-tems Sans avoir eu lhonneur de vous voir ce sont Made. Dangiviller et Made. De Flahaut cette jolie personne qui parle si Joliment anglois. Elles ont fait la partie d’aller vous demander du Thé Vendredy prochain à cinq heures du soir Et comme vous avez dans ce moment cy plus d’une chose à faire J’ai lhonneur de vous prévenir de leur projet afin que Si elles avoient mal pris leur tems vous ayez la bonté de me le mander pour que je le leur fasse Savoir. J’espere mon Illustre Docteur qu’on vous aura dit que J’ai été vous voir Vendredy dernier dans la Matinée on me dit que vous etiez allè à Versailles adieu Mon Illustre Docteur vous savez combien Je vous suis bien Véritablement et bien Sincèrement attaché pour la Vie
Le Roy
 
Addressed: a Monsieur / Monsieur Franklin Ministre / Plenipotentiaire des Etats Unis / de LAmèrique Septentrionale / a Passy / LR maison du Notaire
Notation: Le Roy
 
II.
ce Vendredy matin [1782?]
Nos Dames viennent dapprendre mon Illustre docteur que vous allez dîner en ville elles craignent en conséquence que cela ne vous dérange de revenir aussi promtement chez vous pour leur donner du Thé avant cinq heures elles me chargent ainsi, sil est vrai, qu’elles n’ayent pas reçu un faux avis, de vous prier de ne pas vous gêner par elles elles attendront un autre jour où elles pourront prendre du Thé chez Vous sans vous déranger. Vous savez mon Illustre Docteur combien Je vous suis passionnément attaché
Le Roy
 
Addressed: A Monsieur / Monsieur le Docteur Franklin
